Court of Appeals
                         Sixth Appellate District of Texas

                                   JUDGMENT


 Jay Warren Arnold, Appellant                          Appeal from the 54th District Court of
                                                       McLennan County, Texas (Tr. Ct. No. 2013-
 No. 06-16-00062-CR         v.                         08-C2). Memorandum Opinion delivered by
                                                       Justice Burgess, Chief Justice Morriss and
 The State of Texas, Appellee                          Justice Moseley participating.



       As stated in the Court’s opinion of this date, we find no error in the judgment of the court
below. We affirm the judgment of the trial court.
       We further order that the appellant, Jay Warren Arnold, pay all costs of this appeal.




                                                      RENDERED NOVEMBER 29, 2016
                                                      BY ORDER OF THE COURT
                                                      JOSH R. MORRISS, III
                                                      CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk